Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musk (US 20200265247), in view of Jeong (US 20160358467), in view of Styles (Non-patent Literature: Forecasting Pedestrian Trajectory with Machine-Annotated Training), and further in view of Stein (US 20170153639).
Regarding claims 1, 9 and 17, Musk discloses receiving a sequence of video frames captured by a camera mounted on an autonomous vehicle ([0018] The data may be captured over a period of time, such as a sequence of captured data over a period of time, and synchronized with other vehicle data including other sensor data); sampling the sequence of video frames to obtain a subset of video frames ([0030]  the number of elements is adjusted by adjusting the frames per second a sensor captures data and/or by discarding unneeded intermediate frames.); annotating each of the subset of video frames obtained by sampling ([0013] once the auxiliary data is properly associated with an object, one or more images of the time series are converted to training images and annotated with the corresponding ground truth such as the distance, velocity, and/or other appropriate object properties), identifying a pair of video frames from the subset of video frames, the pair of video frames comprising a first video frame and a second video frame ([0034] timestamps are used to synchronize a time series of data, such as a sequence of images and a corresponding sequence of related data. The data may be synchronized at capture time), wherein a time of capture of the first video frame and a time of capture of the second video frame is separated by a first time interval ([0034] timestamps are used to synchronize a time series of data, such as a sequence of images and a corresponding sequence of related data. The data may be synchronized at capture time see additionally [0029]… [0029] In various embodiments, in the event a time series of data is received, the time series may be organized by associating a timestamp with each element of the time series. For example, a timestamp is associated with at least the first element in a time series. The timestamp may be used to calibrate time series elements with related data such as data received at 203. In various embodiments, the length of the time series may be a fixed length of time, such as 10 seconds, 30 seconds, or another appropriate length. The length of time may be configurable…); providing a training data set including the annotated subset of video frames and the third video frame for training a machine learning model ([0012]The associated training image is annotated with the distance measurements and used to train a machine learning model. In some embodiments, the model is used to predict additional properties such as an object's velocity. For example, the velocity of objects determined by radar is associated with objects in the training image to train a machine learning model to predict object velocities and directions), the machine learning model configured to receive an input video frame displaying a traffic entity and predict information describing the traffic entity ([0033] By associating the distance data with the identified objects, a machine learning model can be trained to estimate object distances by using the related distance data as the ground truth for detected objects. In some embodiments, the distances are for detected objects such as an obstacle, a barrier, a moving vehicle, a stationary vehicle, traffic control signals, pedestrians, etc. and used as the ground truth for training. In addition to distance, the ground truth for other object parameters such as direction, velocity, acceleration, etc. may be determined); and providing the trained machine learning model to the autonomous vehicle to assist with navigation in traffic ([0022] the output of deep learning network 107 is used for autonomous driving including navigating a vehicle towards a target destination). Musk does not disclose  each annotation specifying an attribute value describing a statistical distribution of user responses describing a hidden context for a traffic entity displayed in the video frame. 
In a similar filed of endeavor of community traffic information sharing, Jeong teaches each annotation specifying an attribute value describing a statistical distribution of user responses describing a hidden context for a traffic entity displayed in the video frame (Fig. 9, red 151 (User feedback system to determine if road traffic indication is true), ref 901a (false error report meaning the traffic indication does not exist), 901b (accident does exist in area) and [0180] Moreover, if several terminals share the same road traffic information, reliability on the corresponding information may be high. (Example can be shown in fig 8a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk’s disclosure with Jeong’s teaching to find pedestrians, cars and objects in order to notify drivers on the road with existing nearby car accidents ahead of time so that a better route can be taken. 
Musk and Jeong do not disclose comparing a first attribute value associated with the first video frame and a second attribute value associated with the second video frame; responsive to the first attribute value being within a threshold of the second attribute value, annotating a third video frame from the sequence of video frames. 
In a similar filed of endeavor of pedestrian monitoring through autonomous vehicle, Styles teaches comparing a first attribute value associated with the first video frame and a second attribute value associated with the second video frame (Fig 4, 1st and 2nd top images with their trajectory information); responsive to the first attribute value being within a threshold of the second attribute value (Fig 4, top two rows seem to have the same outcome, therefore the thresholds are similar), annotating a third video frame from the sequence of video frames (Given an input video sequence, pedestrian detection algorithms obtain an estimate of the location Lt for each pedestrian, and a tracking method then links these estimated locations across each timestep t. Given a set of such detections, we adopt the self-supervision learning paradigm by training our model to predict future pedestrian locations, Lt+n, given only the current and past locations, viz., Lt−m . . . Lt. A similar annotation process is proposed in [33], in which pedestrians are detected and tracked using [5].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk and Jeong’s disclosure with Styles’ teaching so that a vehicle will be able to predict the future movement of a pedestrian so that the vehicle can stop on time (Ex. When a pedestrian is facing and moving towards a walkway).
Musk, Jeong and Styles do not disclose having a time of capture within the first time interval by interpolating using the first attribute value and the second attribute value. 
In a similar filed of endeavor of lane switch prediction, Stein teaches having a time of capture within the first time interval by interpolating using the first attribute value and the second attribute value ([0127] Processing unit 110 may calculate the motion of candidate objects by observing the different positions of the objects across multiple image frames, which are captured at different times. Processing unit 110 may use the position and time values as inputs into mathematical models for calculating the motion of the candidate objects. Thus, optical flow analysis may provide another method of detecting vehicles and pedestrians that are nearby vehicle 200. Processing unit 110 may perform optical flow analysis in combination with steps 540-546 to provide redundancy for detecting vehicles and pedestrians and increase the reliability of system 100.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk, Jeong’s and Styles’ disclosure with Stein’s teaching to recognize pedestrians and vehicles on the road so that an autonomous vehicle can precisely predict when a different vehicle will attempt cut into the lane in front of the autonomous vehicle.
Regrading claims 2, 10 and 18, Musk discloses identifying a second pair of video frames from the subset of video frames ([0030]  the number of elements is adjusted by adjusting the frames per second a sensor captures data and/or by discarding unneeded intermediate frames.), the second pair of video frames comprising a fourth video frame and a fifth video frame ([0034] timestamps are used to synchronize a time series of data, such as a sequence of images and a corresponding sequence of related data. The data may be synchronized at capture time), wherein the time of capture of the fourth video frame and the time of capture of the fifth video frame is separated by a second time interval ([0034] timestamps are used to synchronize a time series of data, such as a sequence of images and a corresponding sequence of related data. The data may be synchronized at capture time); identifying a sixth video frame from the sequence of video frames having a time of capture within the second time interval ([0034] In some embodiments, timestamps are used to synchronize a time series of data, such as a sequence of images and a corresponding sequence of related data. The data may be synchronized at capture time. For example, as each element of a time series is captured, a corresponding set of related data is captured and saved with the time series element). Musk does not disclose sending the sixth video frame to a plurality of users; and annotating the sixth frame based on responses from the plurality of users, the responses describing a hidden context associated with a traffic entity displayed in the sixth video frame.
In a similar filed of endeavor of community traffic information sharing, Jeong teaches sending the sixth video frame to a plurality of users ([0147] it is assumed that a separate SNS application for SNS (social network service) is installed in the mobile terminal 100 according to one embodiment of the present invention. In this instance, the SNS corresponds to a service for sharing text data and image data with other users by uploading the text data and the image data uploaded to a separately provided server. According to one embodiment of the present invention, provided is a control method for sharing road traffic information quickly and conveniently based on the SNS); and annotating the sixth frame based on responses from the plurality of users (Fig. 9, red 151(User feedback system to determine if road traffic indication is true), ref 901a (false error report meaning the traffic indication does not exist), 901b (accident does exist in area) AND [0180] Moreover, if several terminals share the same road traffic information, reliability on the corresponding information may be high. (Example can be shown in fig 8a)), the responses describing a hidden context associated with a traffic entity displayed in the sixth video frame (Fig. 9, red 151(User feedback system to determine if road traffic indication is true), ref 901a (false error report meaning the traffic indication does not exist), 901b (accident does exist in area) AND [0180] Moreover, if several terminals share the same road traffic information, reliability on the corresponding information may be high. (Example can be shown in fig 8a)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk’s disclosure with Jeong’s teaching to find pedestrians, cars and objects in order to notify drivers on the road with existing nearby car accidents ahead of time so that a better route can be taken. 
Musk and Jeong do not disclose comparing a fourth attribute value associated with the fourth video frame and a fifth attribute value associated with the fifth video frame; and responsive to the fourth attribute value being greater than the threshold of the fifth attribute value.
In a similar filed of endeavor of pedestrian monitoring through autonomous vehicle, Styles teaches comparing a fourth attribute value associated with the fourth video frame and a fifth attribute value associated with the fifth video frame (Fig 4, compare bottom right with top left); and responsive to the fourth attribute value being greater than the threshold of the fifth attribute value (Fig 4, top left and bottom right have different threshold since it is measuring the ground truth of the wrong person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk, Jeong and Stein’s disclosure with Styles’ teaching so that a vehicle will be able to predict the future movement of a pedestrian so that the vehicle can stop on time (Ex. When a pedestrian is facing and moving towards a walkway).
Regarding claims 3, 11 and 19, Musk further discloses wherein the annotated sixth frame is included in the training data set ([0012]The associated training image is annotated with the distance measurements and used to train a machine learning model. In some embodiments, the model is used to predict additional properties such as an object's velocity. For example, the velocity of objects determined by radar is associated with objects in the training image to train a machine learning model to predict object velocities and directions.).
Regarding claims 4 and 12, Musk further discloses wherein the information predicted by the machine learning based model comprises ([0012]  For example, the velocity of objects determined by radar is associated with objects in the training image to train a machine learning model to predict object velocities and directions.) describing a state of mind of a human associated with the traffic entity displayed in the input video frame ([0033] For example, accurate distances and directions are determined as ground truths for identified objects. As another example, accurate velocity vectors are determined as ground truths for identified objects, such as vehicles and pedestrians.). Musk does not disclose a statistical distribution of user responses.
In a similar filed of endeavor of community traffic information sharing, Jeong teaches a statistical distribution of user responses (Fig. 9, red 151(User feedback system to determine if road traffic indication is true), ref 901a (false error report meaning the traffic indication does not exist), 901b (accident does exist in area) AND [0180] Moreover, if several terminals share the same road traffic information, reliability on the corresponding information may be high. (Example can be shown in fig 8a)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk’s disclosure with Jeong’s teaching to find pedestrians, cars and objects in order to notify drivers on the road with existing nearby car accidents ahead of time so that a better route can be taken. 
Regarding claims 5 and 13, Musk further discloses wherein the state of mind of the human comprises an intention of the traffic entity to cross a path of the autonomous vehicle ([0012] the model is used to predict additional properties such as an object's velocity. For example, the velocity of objects determined by radar is associated with objects in the training image to train a machine learning model to predict object velocities and directions. If the learning model can detect that a pedestrian is moving towards a crosswalk, one can come with the assumption that the pedestrian will cross the road, possibly moving in the path of the autonomous vehicle.). 
Regarding claims 7 and 15, Musk does not disclose indicating a statistical distribution of the attribute values provided by a set of users upon being presented with the video frame.
In a similar filed of endeavor of community traffic information sharing, Jeong teaches indicating a statistical distribution of the attribute values provided by a set of users upon being presented with the video frame ([0180] Moreover, if several terminals share the same road traffic information, reliability on the corresponding information may be high. Hence, according to one embodiment of the present invention, depending on a result from collecting reliabilities of a plurality of terminals having uploaded road traffic information corresponding to the specific accident spot, the controller 180 can display the indicator by differentiating a size of the indicator. For instance, considering a plurality of road traffic information together, the controller 180 can display the indicator differing in size by adding up reliability points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk’s disclosure with Jeong’s teaching to find pedestrians, cars and objects in order to notify drivers on the road with existing nearby car accidents ahead of time so that a better route can be taken. 
Regarding claims 8, 16 and 20, Musk, Jeong and Styles do not disclose wherein interpolating between the first attribute value and the second attribute value is based on the time of capture of the third video frame within the time interval.
In a similar filed of endeavor of lane switch prediction, Stein teaches wherein interpolating between the first attribute value and the second attribute value is based on the time of capture of the third video frame within the time interval ([0130] At step 556, processing unit 110 may perform multi-frame analysis by, for example, tracking the detected segments across consecutive image frames and accumulating frame-by-frame data associated with detected segments. As processing unit 110 performs multi-frame analysis, the set of measurements constructed at step 554 may become more reliable and associated with an increasingly higher confidence level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk, Jeong’s and Styles’ disclosure with Stein’s teaching to recognize pedestrians and vehicles on the road so that an autonomous vehicle can precisely predict when a different vehicle will attempt cut into the lane in front of the autonomous vehicle.
Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Musk (US 20200265247), in view of Jeong (US 20160358467), in view of Styles (Non-patent Literature: Forecasting Pedestrian Trajectory with Machine-Annotated Training), in view of Stein (US 20170153639), and further in view of Sellen (US 20150316981).
Regarding claims 6 and 14, Musk, Jeong, Styles and Stein do not disclose wherein the state of mind of the human further comprises a measure of awareness of the autonomous vehicle.
In a similar field of endeavor of gaze detection, Sellen teaches wherein the state of mind of the human further comprises a measure of awareness of the autonomous vehicle (Fig 1, the gaze is located at pinpoint location; Fig 3, ref 304 (Record gaze points)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Musk, Jeong, Styles and Stein’s disclosure with Sellen’s teaching to specify the attention of pedestrians on the road by tracking the gaze of a human. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666